Citation Nr: 9912770	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to June 
1972, with a tour of duty in the Republic of Vietnam from 
August 21, 1971, to March 25, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The Board remanded this case to the 
RO for further development in August 1996 and, in a May 1997 
decision, determined that new and material evidence had not 
been submitted to reopen a claim for service connection for 
PTSD.  The veteran appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  In a November 1998 memorandum decision, the Court 
vacated the Board's May 1997 decision and remanded the matter 
back to the Board for readjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In October 1990, the Board denied service connection for 
PTSD.

3.  Evidence received since the October 1990 Board decision 
is new and bears directly and substantially on the question 
of whether the veteran incurred PTSD as a result of service.

4.  The veteran did not engage in combat with the enemy 
during service.

5.  The veteran has a clear diagnosis of PTSD.  

6.  The evidence is insufficient to corroborate that any 
asserted inservice stressor actually occurred.


CONCLUSIONS OF LAW

1.  The October 1990 Board decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
1991).

2.  The evidence received since the October 1990 Board 
decision, which denied service connection for PTSD, is new 
and material; the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).  The exception to this rule is 38 U.S.C.A. § 5108 
(West 1991), which provides, in part, that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
38 C.F.R. § 3.156(a) (1998).  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the RO initially denied service connection for 
PTSD in a December 1988 rating decision on the basis that the 
veteran's diagnosis of PTSD was unsupported by the 
evidentiary record.  The veteran appealed this determination.  
In October 1990, the Board continued the denial of the 
veteran's claim for service connection for PTSD on the basis 
that the veteran's psychiatric symptoms did not have their 
origin in a psychologically traumatic incident experienced 
during service.  The veteran subsequently appealed this 
decision to the Court, which, in a July 1992 decision, 
affirmed the Board's October 1990 decision.  As such, the 
Board finds that the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the October 1990 Board decision affirmed by the July 
1992 Court decision.

The Board observes that the veteran has submitted new medical 
evidence showing treatment for PTSD.  A report of VA 
hospitalization, dated from January to March of 1991, shows 
treatment for PTSD and dysthymia.  Additionally, a September 
1996 statement from Jeffrey P. Rhoads, M.D., indicates that 
the veteran "has longstanding evidence of post-traumatic 
stress disorder which is debilitating for him."  None of 
this evidence was of record at the time of the October 1990 
Board decision or the July 1992 Court decision.  

Overall, this evidence is new to the record, and, in view of 
the less stringent standard for materiality set forth in 
Hodge v. West, the Board concludes that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred PTSD as a result of service.  It follows 
that this evidence provides a basis for reopening the 
veteran's claim for service connection for PTSD.

Having reopened the veteran's claim for service connection 
for PTSD, the next step following the reopening of the 
veteran's claim is consideration of the claim on a de novo 
basis.  In Elkins v. West, No. 97-1534 (Feb. 17, 1999), the 
Court held that once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
the VA must determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  Only after a determination that the 
claim is well grounded may the VA proceed to evaluate the 
merits of the claim, provided that the VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, No. 97-2180 (Feb. 17, 1999); 
see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The Board would point out that a remand for application of 38 
C.F.R. § 3.156(a) (1998) and Hodge by the RO is unnecessary 
because the failure to apply this regulation under such 
circumstances would not be prejudicial to the claimant.  
Winters v. West, 12 Vet. App. 203, 207 (1999).  See 38 
U.S.C.A. § 7261(b) (West 1991) (the Court shall take due 
account of prejudicial error); see also Edenfield v. Brown, 8 
Vet. App. 384, 390-91 (1995); Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); cf. Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

In this case, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a particular 
disorder, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  With 
regard to PTSD, however, VA regulations contemplate that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires 
current medical evidence establishing a clear diagnosis of 
the condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence, and no further development or 
corroborative evidence will be necessary provided that the 
veteran's testimony is found to be satisfactory.  Such 
testimony must be credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998).  However, if it is determined that the veteran did 
not engage in combat with the enemy or the claimed stressor 
is unrelated to combat, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  In such cases, the record must include some 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
alleged stressor.  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, the veteran's service medical records, 
including his May 1972 separation examination report, are 
entirely negative for psychiatric complaints or treatment.  
The Board observes that the veteran was hospitalized for 
substance abuse problems at a VA facility in 1987 and 1988, 
and a report of hospitalization from January and February of 
1988 reflects complaints of nightmares and flashbacks of 
Vietnam.  The earliest VA treatment record containing a 
diagnosis of PTSD is from August 1988.  The report of an 
October 1988 VA examination contains a diagnosis of delayed 
PTSD, and the examiner related this disability to the 
veteran's reported Vietnam experiences.  The diagnosis of 
PTSD is also reported in an October 1989 VA hospital summary, 
an April 1990 affidavit from George Penn, M.D., the VA 
hospital summary from January to March of 1991, and the 
September 1996 statement from Dr. Rhoads. 

Although the veteran has been diagnosed with PTSD subsequent 
to service, there must also be corroborating evidence that a 
claimed inservice stressor actually occurred unless the 
veteran engaged in combat with the enemy.  Medical nexus 
evidence, such as the diagnosis from the report of the 
October 1988 VA examination, is insufficient in and of itself 
to predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  Thus, the question 
becomes whether the veteran either engaged in combat with the 
enemy during service or experienced a verifiable in-service 
stressor.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered the veteran's 
military commendations.  He was awarded the National Defense 
Service Medal; the Vietnam Service Medal; and various badges 
for weapons proficiency.  His military occupational specialty 
during his tour of duty in Vietnam from August 1971 to March 
1972 was working as a radio operator.  His service personnel 
records show one "unnamed campaign" and no wounds.  There 
is no indication that the service department awarded the 
veteran any combat-related citations such as the Purple Heart 
Medal or the Combat Infantryman Badge.  

In the absence of appropriate military citations or other 
evidence sufficient to establish that the veteran engaged in 
combat with the enemy, the Board has also considered the 
veteran's testimony of in-service stressors.  During his May 
1989 RO hearing, the veteran testified that, while stationed 
at Camp Phu Loi (also "Fuloy") Delta in Vietnam, he was 
subjected to frequent attacks by the Viet Cong.  He described 
one particular incident, which he stated took place in about 
April 1972, in which the enemy began shelling and he lost a 
friend, "Nick," in a morning rocket attack.  He also 
reported sniper fire at Chui Lai and Da Nang.  Additionally, 
he described seeing an American soldier rape and torture a 
Vietnamese woman, and he indicated that he had been a 
prisoner of war.

The RO contacted the United States Armed Services Center for 
Research of Unit Records (Unit Records Center) (previously 
the United States Army and Joint Services Environmental 
Support Group) in an effort to verify the veteran's claimed 
stressors.  In a July 1989 letter, the Unit Records Center 
indicated that it was unable to verify any of these 
stressors.  Specifically, there were no recorded attacks at 
Phu Loi in April 1972, and there was no evidence that the 
veteran was a prisoner of war.  (The veteran and his 
representative explained to the Board at a hearing in April 
1990 that the veteran was "detained" in connection with a 
criminal investigation (CID) and it was not as though he had 
been captured in a combat situation.)  (Such detention does 
not satisfy the prisoner-of-war experience for which related 
stressors will be conclusively accepted under 38 C.F.R. 
§§ 3.304(f) and 3.l(y) (1998) in the absence of evidence to 
the contrary.)  The Board further observes that the veteran's 
DD Form 214 indicates that he was reported as absent without 
leave (AWOL) from March 25 until May 23 in 1972.  

Overall, the Board is satisfied that the RO has made all 
necessary efforts in assisting the veteran with his attempts 
to verify his claimed stressors.  Significantly, the veteran 
did not provide any further information regarding his claimed 
stressor involving the death of "Nick" at Phu Loi in early 
1972 from an enemy rocket attack in response to a September 
1996 RO letter pursuant to the Board's remand requesting such 
additional information.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (if a veteran wishes help in developing a 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence).  Such additional information is 
essential where the service department has been unable to 
support the veteran's statements and informed VA that more 
details are needed for additional research.  

The Board notes that there is no indication from the record 
that the September 1996 letter was sent was sent to any other 
than the latest address of record for the veteran.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (the law 
requires only that VA mail a notice to the veteran's latest 
address of record and then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary").  See also Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  A copy of the letter was also sent to 
the veteran's representative.  

Further, the Board finds that the facts in this case are 
distinguishable from the facts in Suozzi v. Brown, 10 Vet. 
App. 307, 310-11 (1997), cited in a May 1998 brief by the 
appellant's representative.  In Suozzi, the Court accepted as 
new and material evidence to corroborate that claimed 
inservice stressors actually occurred radio logs of 
transcripts describing an attack on the veteran's company in 
Vietnam.  The Court emphasized that corroboration should not 
be defined too narrowly to require corroboration of every 
detail of a veteran's personal participation in an event.  In 
the present case, however, there is no independent evidence 
to corroborate the veteran's testimony concerning the claimed 
stressful events more broadly, even at the unit level, and 
the veteran has provided insufficient information to 
facilitate unit records research.  

In this case, the veteran has not been shown to have engaged 
in combat with the enemy during service.  Despite a clear 
diagnosis of PTSD, the record does not provide independent 
evidence to corroborate that any claimed inservice stressor 
actually occurred.  Under 38 C.F.R. § 3.304(f) (1998), 
service connection for PTSD is warranted only in cases of a 
diagnosis of PTSD based upon a verifiable in-service 
stressor.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.  Since the preponderance of the evidence 
is against the veteran's claim, this doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. at 55. 



ORDER

New and material evidence has been submitted in regard to the 
veteran's previously denied claim for service connection for 
PTSD, and that claim has been reopened.  Service connection 
for PTSD is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

